1    TERRY A. DAKE, LTD.
     20 E. Thomas Rd.
2    Suite 2200
     Phoenix, Arizona 85012-3133
3    Telephone: (602) 710-1005
     tdake@cox.net
4
     Terry A. Dake - 009656
5
     Attorney for Trustee
6
                        IN THE UNITED STATES BANKRUPTCY COURT
7
                              FOR THE DISTRICT OF ARIZONA
8
     In re:                        )             In Chapter 7 Proceedings
9                                  )
     DENNIS W. HARRIS;             )             Case No. 0:18-BK-03571-PS
10                                 )
                          Debtor.  )
11                                 )
                                   )
12   LAWRENCE J. WARFIELD, TRUSTEE )             Adversary No. 0:19-AP-00013
                                   )
13             Plaintiff,          )
                                   )
14   v.                            )
                                   )
15   ARNEL SUE TINGLEY;            )
     JAMES CAMERON TINGLEY;        )
16                                 )
               Defendants.         )
17   ______________________________)

18                       DECLARATION FOR ENTRY OF DEFAULT

19              TERRY A. DAKE declares the following under penalty of perjury

20   pursuant to 28 U.S.C. §1746:

21              1.   I am the attorney for the Plaintiff in the above-entitled

22   action.

23              2.   The Defendants against whom a judgment is sought, have

24   failed to plead or otherwise defend as provided by the Rules of

25   Bankruptcy Procedure.

26              3.    The    Defendants    are    not infants   nor   incompetent nor

27   engaged in military service and the provisions of the Soldiers' and

28   Sailors' Civil Relief Act do not apply. 50 U.S.C. Section 521.


     Case 0:19-ap-00013-PS   Doc 28 Filed 06/14/19 Entered 06/14/19 20:04:53   Desc
                              Main Document     Page 1 of 2
1               4.   Since the date of the service of a copy of the Complaint
2    and Summons herein upon the Defendants, the statutory time, exclusive
3    of the date of service, within which the Defendants may plead or
4    otherwise defend, has passed.
5               5.   I declare under penalty of perjury that the foregoing is
6    true and correct.
7               WHEREFORE,     the    trustee   prays   that   a   default     be   entered
8    against   the Defendants.
9               DATED June 14, 2019.
10                                       TERRY A. DAKE, LTD.
11                                       By /s/ TD009656
                                           Terry A. Dake
12                                         20 E. Thomas Rd.
                                           Suite 2200
13                                         Phoenix, Arizona 85012-3133
14
     Copy mailed June 14, 2019 to:
15
     ARNEL SUE TINGLEY
16   7325 E. BELLEVIEW STREET #1011
     SCOTTSDALE, AZ 85257
17
     JAMES CAMERON TINGLEY
18   7325 E. BELLEVIEW STREET #1011
     SCOTTSDALE, AZ 85257
19

20    /s/ TD009656
21

22

23

24

25

26

27

28                                              2


     Case 0:19-ap-00013-PS   Doc 28 Filed 06/14/19 Entered 06/14/19 20:04:53    Desc
                              Main Document     Page 2 of 2
